Exhibit 10.29

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between Timothy J. Severt (“Severt”), and TRX, Inc., a
Georgia corporation (“TRX”), effective as of the Effective Date as defined in
Section 4(b) herein.

WHEREAS, Severt has been an employee of TRX pursuant to an Employment Contract
dated February 1, 2000, as amended in July 2001 and November 2002, and further
amended on April 26, 2005 and February 1, 2006 (the “Employment Contract”); and

WHEREAS, Severt has decided to terminate his employment relationship with TRX;
and

WHEREAS, TRX desires that Severt continue his employment for an established
period to assist with transition of duties and other matters; and

WHEREAS, Severt and TRX wish to memorialize in writing the terms upon which the
employment relationship is being terminated;

THEREFORE, Severt and TRX agree as follows:

1. Employment Status and Termination.

(a) Termination of Employment. Severt’s employment with TRX shall end effective
February 28, 2007 (the “Termination Date”).

(b) Termination of Employment Contract. Effective as of the Effective Date of
this Separation Agreement (as defined in Section 4(b) herein), Severt and TRX
agree that the Employment Contract shall be of no further force and effect, and
shall be superseded in all regards by this Separation Agreement, except for
certain sections of the Employment Contract that are expressly incorporated into
this Separation Agreement. From and after the Effective Date, neither Severt nor
TRX shall have any ongoing obligations toward the other pursuant to the
Employment Contract, except as may be expressly stated in this Separation
Agreement.

(c) Resignation as Officer. Severt resigns any position he may hold as a
corporate officer or Manager of TRX or any affiliate of TRX effective as of the
Termination Date.

(d) Transition and Cooperation. From the Termination Date until August 31, 2007,
Severt shall be available to assist TRX with transition of duties, furnishing of
information, and special projects (with such special projects to be on a limited
basis, with no expectation of full-time work after the Termination Date). After
the Termination Date, Severt shall also assist TRX with any litigation or other
disputes that may exist or may arise in the future relating to or arising from
business matters as to which Severt has knowledge. In the event Severt incurs
any out-of-pocket costs, including but not limited to reasonable travel
expenses, resulting from Severt’s compliance with a request by TRX for
transition services or litigation cooperation under this paragraph, TRX shall
reimburse Severt for such expenses. After August 31, 2007, if Severt is
requested to assist with litigation matters requiring more than a de minimis
amount of Severt’s time, TRX shall compensate Severt for his time at a rate of
$200 per hour.



--------------------------------------------------------------------------------

2. Compensation and Benefits

(a) Base Compensation. Severt shall continue to receive his current Base
Compensation, less applicable tax withholdings, through the Termination Date,
pursuant to TRX’s normal payroll processes.

(b) Severance payments. In consideration for the promises and releases contained
in this Separation Agreement, TRX shall pay to Severt severance pay in the gross
amount of $131,250, less applicable tax withholdings. This severance pay shall
be made in six (6) equal monthly installments, paid on the 15th of each month
beginning on March 15, 2007.

(c) Bonus. Severt shall remain eligible for consideration for a bonus for 2006,
which bonus, if any, shall be paid in 2007 at the time discretionary bonuses are
paid to other employees. The amount, if any, of the bonus described in this
paragraph shall remain within the sole discretion of TRX.

(d) Health insurance. Severt’s health insurance coverage shall continue through
the Termination Date. If Severt elects to continue his health insurance coverage
pursuant to COBRA, TRX shall reimburse Severt for the COBRA insurance premium
through August 31, 2007. Thereafter, Severt shall be eligible for COBRA
continuation of his health insurance coverage at his own expense to the extent
required by law and permitted by the applicable health insurance plan or policy.

(e) Vacation pay. Within 30 days after the Termination Date, TRX shall pay to
Severt a payment for any accrued but unused vacation time, less applicable tax
withholdings. Severt shall not be entitled to any additional pay for unused sick
days or holidays.

(f) Car allowance. Severt shall continue to receive a car allowance in the
amount of $1,000 per month through the Termination Date. Thereafter, Severt
shall continue to receive a car allowance in the amount of $1,000 per month for
six (6) additional months, payable on the 15th of each month beginning March 15,
2007.

(g) Stock options. Any stock options previously granted to Severt shall be
governed by the terms of the applicable stock option agreement and stock option
plan.

(h) Other benefits. Except as otherwise expressly stated herein, all employee
benefits provided by TRX shall cease as of the Termination Date.

3. Release by Severt. Except as to claims arising out of TRX’s promises and
obligations under this Separation Agreement, Severt, on behalf of himself and
his spouse, heirs, executors, administrators, assigns, insurers, attorneys and
other persons or entities, acting or purporting to act on his behalf
(collectively, “Severt Parties”), does hereby irrevocably and unconditionally
release, acquit and forever discharge TRX Fulfillment Services, LLC and TRX,
Inc., and their subsidiaries, affiliates, directors, officers, employees,
partners, agents, representatives, predecessors, successors, assigns, insurers,
and attorneys (collectively, the “TRX Parties”), from any and all actions,
causes of action, suits, claims, obligations, liabilities, debts, demands,
contentions, damages, judgments, levies and executions of any kind, whether in
law or in equity, known or unknown, including but not limited to claims which
the Severt Parties have or have had against the TRX Parties by reason of,
arising out of, related to, or resulting from Severt’s employment with TRX or
the termination thereof.

 

- 2 -



--------------------------------------------------------------------------------

The claims released herein specifically include, but are not limited to, any
claims arising in tort or contract, any claim based on wrongful discharge, any
claim based on breach of contract, any claim for defamation or other intentional
or negligent conduct, and any claim arising under federal, state, or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination. This release specifically includes any claim
which the Severt Parties have or have had under Georgia state law regarding
employment discrimination or wages; Title VII of the Civil Rights Act of 1964,
as amended; 42 U.S.C. § 1981; the Equal Pay Act; the Age Discrimination in
Employment Act, as amended; the Americans with Disabilities Act; the Family and
Medical Leave Act (including any reinstatement rights thereunder); the Uniformed
Services Employment and Reemployment Rights Act; the Employee Polygraph
Protection Act; and the Employee Retirement Income Security Act, as amended. The
claims released herein also specifically include any claims for attorney’s fees
or expenses of litigation arising out of any dispute between the Severt Parties
and the TRX Parties relating to any claim released herein.

This release does not apply to (a) workers compensation or unemployment benefit
claims; (b) claims arising after the Effective Date; or (c) Severt’s entitlement
to vested benefits under any TRX employee benefit plan. This release does not
prohibit Severt from communicating with the Equal Employment Opportunity
Commission or any other governmental agency.

4. Representations by Severt.

(a) Severt represents and warrants to the TRX Parties that he has read this
Agreement and fully understands the effect hereof, that he executes this
Agreement of his own free will and accord for the consideration set forth
herein, and that he is not relying on any representations whatsoever of TRX,
other than those set forth herein, as an inducement to enter into this
Agreement.

(b) Severt has had the opportunity to discuss this Agreement with an attorney if
he so chooses, and he has been encouraged by TRX to do so. Severt covenants and
agrees that he has been given at least twenty-one (21) days to contemplate the
terms of this Agreement before executing it, and that if he chooses to execute
it in fewer than 21 days, he does so of his own free will and volition. Further,
after execution of this Agreement, Severt has seven (7) days to revoke it by
delivering written notice to the Chief Executive Officer at the headquarters
office of TRX of his decision to revoke this Separation Agreement. This
Separation Agreement shall not become effective or enforceable until the eighth
day following the date of execution of this Separation Agreement by Severt (such
eighth day being the “Effective Date” of this Separation Agreement). In the
event Severt revokes this Separation Agreement during the revocation period
specified in this paragraph, this Separation Agreement shall be null and void in
its entirety.

(c) Severt further represents and warrants to the TRX Parties that no litigation
or other proceeding has been filed or is pending by the Severt Parties against
the TRX Parties; that no person or entity other than Severt has or has had any
interest in the matters released herein; that Severt has the sole right,
capacity, and exclusive authority to execute this Separation Agreement; and that
Severt has not sold, assigned, transferred, conveyed or otherwise disposed of
any of the claims, demands, obligations, or causes of action released herein.

 

- 3 -



--------------------------------------------------------------------------------

5. Attorney’s fees. In any subsequent litigation or other proceeding to enforce
the terms of this Separation Agreement, whether initiated by Severt or TRX, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs, expert witness fees and costs, and court costs, from the other party.

6. Restrictive Covenants.

(a) Return of Property. Severt hereby represents and warrants that, no later
than the Termination Date, he has or will have returned to TRX all documents or
other property (including copies thereof) of any nature which relate to or
contain information concerning TRX or the TRX Parties, or its or their customers
and business associates, as well as any other equipment or property belonging to
TRX.

(b) Nondisparagement. From the effective date of this Separation Agreement until
December 31, 2008, Severt will not make any statements that are derogatory or
disparaging towards TRX or its management, products, or services, and TRX will
not make any statements that are derogatory or disparaging toward Severt or his
professional reputation.

(c) Survival of Covenants from Employment Contract. Sections 7, 8, 9, and 14 of
the Employment Contract (as amended) are incorporated by reference into this
Separation Agreement, and shall continue in full force and effect following the
Termination Date according to their terms. Severt hereby reaffirms his
obligations under these provisions of the Employment Contract.

7. No Admission of Liability. This Separation Agreement shall not be construed
as an admission of liability by TRX or an admission that TRX has acted in any
way wrongfully towards Severt. The parties specifically deny and disclaim any
such liability or wrongful conduct.

8. Severability. In the event any portion or clause of this Separation Agreement
is deemed invalid or unenforceable in a court of law, the remainder of the
Separation Agreement shall be severed from the invalid or unenforceable portion.

9. Entire Agreement. Any prior agreement (whether written or oral) between the
parties with respect to the subject matter of this Separation Agreement,
including the Employment Contract (except for those sections of the Employment
Contract expressly incorporated herein), is null and void, as this Separation
Agreement expresses the entire agreement of the parties with respect to its
subject matter. This Separation Agreement may only be modified in writing signed
by both parties.

10. Counterparts. This Separation Agreement may be signed in multiple
counterparts, each of which shall be deemed an original for all purposes.

 

- 4 -



--------------------------------------------------------------------------------

11. Governing Law. This Separation Agreement shall be construed in accordance
with, and governed by, the laws of the State of Georgia.

THIS AGREEMENT CONTAINS A RELEASE OF LEGAL RIGHTS AND CLAIMS. YOU ARE ADVISED TO
CONSULT AN ATTORNEY BEFORE SIGNING IT.

WITNESS the execution of this Agreement effective as of the Effective Date
specified above.

 

TRX, Inc.

By:  

 

/s/ Norwood H. Davis III

Printed Name:  

Norwood H. Davis III

Title:  

President & CEO

/s/ Timothy J. Severt

Timothy J. Severt

11/15/06

Date of signature

 

- 5 -